Case: 2:19-cv-00019-WOB-CJS Doc #: 9 Filed: 03/08/19 Page: 1 of 2 - Page ID#: 130



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

 NICHOLAS SANDMANN, by and                   :   CASE NO. 2:19-cv-00019-WOB-CJS
 through his parents and natural             :
 guardians, TED SANDMANN and                 :   JUDGE BERTELSMAN
 JULIE SANDMANN,                             :
                                             :   MAGISTRATE JUDGE SMITH
          Plaintiffs,                        :
                                             :   PLAINTIFF’S SUPPLEMENT TO
 v.                                          :   MOTION TO ADMIT G. TAYLOR
                                             :   WILSON PRO HAC VICE
 WP COMPANY LLC                              :
 d/b/a THE WASHINGTON POST                   :
                                             :
          Defendant.                         :

       Pursuant to the Court’s March 6, 2019 Order (Doc No. 8), Plaintiff Nicholas

Sandmann, by and through his parents and natural guardians, Ted Sandmann and Julie

Sandmann, hereby supplements Plaintiff’s Motion to admit G. Taylor Wilson pro hac vice

as follows:

       Under Local Rule 83.2(a)(2), Mr. Wilson is not currently and has never been

disbarred, suspended from practice, or subject to other disciplinary action by any court,

state, territory, or the District of Columbia.

                                                  Respectfully submitted,

                                                  /s/ Todd V. McMurtry_____
                                                  Todd V. McMurtry (KBA No. 82101)
                                                  Kyle M. Winslow (KBA No. 95343)
                                                  HEMMER DEFRANK WESSELS PLLC
                                                  250 Grandview Drive, Suite 500
                                                  Fort Mitchell, Kentucky 41017
                                                  (859) 344-1188
                                                  (859) 578-3869 (fax)
                                                  tmcmurtry@HemmerLaw.com
                                                  kwinslow@HemmerLaw.com

                                                  Trial Attorneys for Plaintiff
Case: 2:19-cv-00019-WOB-CJS Doc #: 9 Filed: 03/08/19 Page: 2 of 2 - Page ID#: 131



                              CERTIFICATE OF SERVICE

        This is to certify that on March 8, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all parties indicated on the electronic filing receipt.

And I hereby certify that I will mail the document by U.S. mail to the following:

WP Company LLC d/b/a
The Washington Post
c/o CT Corporation System
1015 15th Street, NW
Washington, D.C. 20005


                                                   /s/ Todd V. McMurtry_______
                                                   Todd V. McMurtry, Esq.




                                              2
